Citation Nr: 0820296	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a disability manifested 
by recurring back pain.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1999 to February 
2004.

This matter is before the Board of Veterans Appeals' (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDING OF FACT

The veteran does not currently have a diagnosed or 
demonstrated back disability, to include on manifested by 
back pain.


CONCLUSION OF LAW

A back disorder, to include one manifested by recurring back 
pain, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in July 2004 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that he has recurring back pain due to 
his active service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service medical records reveal no complaints of back pain, 
and a normal back upon entrance examination dated March 1999.  
In March 2000, the veteran complained of mid back pain as the 
result of being rear-ended at approximately 25 miles per 
hour.  Diagnoses of lumbar strain and thoracic strain were 
noted.  A report of medical history at separation, dated 
February 2004, noted recurring back pain since the motor 
vehicle accident, not considered disabling, that was 
exacerbated by sports but did not prevent participation in 
sports.  It was noted to be "not considered disabling".  A 
February 2004 report of medical assessment similarly noted 
complaints of recurring back pain, and indicated that no 
intervention was required at the time.  A separation 
examination did not result in a disability being found.

The veteran was afforded a VA examination in May 2006.  The 
examiner stated that the veteran's back condition existed 
since 2000 and that the veteran's symptoms included 
thoracolumbar paraspinal discomfort with bending, twisting, 
heavy lifting, and standing or sitting for long periods of 
time.  He complained of pain that was burning, aching, or 
sharp in nature, and occurring about four times a week.  The 
pain could be elicited by physical activity or coming on by 
itself.  There were no associated lower extremity 
paresthesias, bowel/bladder dysfunction, decrease muscle 
strength, or gait disturbance.  X-rays of the spine were 
within normal limits.  The examiner did not provided a 
diagnosis for the veteran's back condition as there was no 
pathology to render a diagnosis.  

While the veteran was treated for a lumbar and thoracic 
strain during service, there is no objective medical evidence 
that the veteran has a currently diagnosed back disorder 
related to his active service.  The Board notes the veteran's 
complaints of back pain.  However, pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute disability for which service 
connection may be granted.  Sanchez- Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (appeal dismissed in part, and vacated 
and remanded in part, sub nom).  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  More importantly, there is 
no evidence of a current chronic back disorder.  The VA 
examiner noted the veteran's complaints of back pain but x-
rays were within the normal limits and the examiner stated 
that there was no pathology present to render a diagnosis for 
any back disorder.  Thus, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the evidence of record does not show that the 
veteran has an acquired back disorder that is due to service.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a disability manifested by recurring 
back pain is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


